Citation Nr: 1016689	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDING OF FACT

While the Veteran takes medication for his hypertension, the 
disability is not productive of diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, and there is no history of diastolic pressure 
predominantly 100 or more.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As the factual 
findings in this case do not show distinct time periods where 
the Veteran's hypertension exhibited symptoms that would 
warrant different ratings, staged ratings are not warranted.  

History and Analysis

The Veteran's service-connected essential hypertension has 
been rated as currently noncompensable under 38 C.F.R. § 
4.104, Diagnostic Code 7101.  Under this section, a 10 
percent evaluation is warranted in cases of diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assigned in cases of diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  A 
40 percent evaluation contemplates diastolic pressure 
predominantly 120 or more. A 60 percent evaluation is 
warranted for diastolic pressure predominantly 130 or more.

The Veteran's hypertension has been addressed various private 
treatment records, VA treatment records and VA examinations. 

A February 2003 VA treatment record shows a blood pressure 
reading of 146/94.  A December 2003 private treatment record 
shows a blood pressure reading of 130/78.  A March 2004 
private treatment record shows a blood pressure reading of 
128/82.  A June 2004 private treatment record shows a blood 
pressure reading of 130/82.  A September 2004 private 
treatment record shows a blood pressure reading of 120/80.  A 
January 2005 private treatment record shows a blood pressure 
reading of 130/88.  Another January 2005 private treatment 
record shows a blood pressure reading of 150/90.  An April 
2005 private treatment record shows a blood pressure reading 
of 120/90.  A July 2005 private treatment record shows a 
blood pressure reading of 130/86.  Another July 2005 private 
treatment record shows a blood pressure reading of 132/80.  A 
January 2006 private treatment record shows readings of 
130/90 and 140/90.  A June 2006 VA examiner noted readings of 
165/94, 150/98 and 150/96.   

A November 2007 private treatment record shows the Veteran 
with a blood pressure reading of 120/80 and the Veteran was 
diagnosed with hypertension.  A February 2008 VA examiner 
noted the Veteran's hypertension onset was in 2007 and that 
he was currently taking Lisinopril for control of his 
hypertension.  The examiner noted blood pressure readings of 
146/98, 147/100 and 151/94.  A February VA cardiology consult 
showed the Veteran had blood pressure readings of 156/92, 
144/82 and 152/93.  A private treatment record from March 
2008 noted the Veteran's blood pressure was 101/52.  A May 
2008 VA treatment record showed a reading of 107/72.  

The Veteran contends in his May 2008 notice of disagreement 
that he had to have heart surgery due to his hypertension 
stress (the Board notes the Veteran is currently service-
connected for coronary artery disease).  The Veteran also 
contends that he was put on medication in 2007 and has to be 
on constant medication to keep his blood pressure within 
acceptable limits.  

A June 2008 VA treatment record showed a reading of 107/66.  
A November 2008 VA treatment record shows a reading of 
130/79.  A December 2008 VA examiner noted blood pressure 
readings of 134/85, 159/83 and 130/86.  A February 2009 VA 
treatment record shows a blood pressure reading of 111/68.  

In the Veteran's March 2009 substantive appeal, he contends 
that while his previous four blood pressure readings were not 
sufficient to warrant a 10 percent rating, VA should review 
his records prior to going on medication, which shows a 
history of high blood pressure.  A May 2009 VA treatment 
record shows the Veteran had a blood pressure reading of 
115/73.  

The Veteran's wife submitted a May 2009 statement that 
discussed his various health problems.  This statement does 
not address his blood pressure readings, however.  

The Board concedes that the Veteran takes medicine for his 
hypertension.  Yet, even though the Veteran's various blood 
pressure readings appear not to have been performed to the 
letter of the regulation (readings should be taken two or 
more times on at least three different days), there is no 
competent evidence received in conjunction with this appeal 
to suggest predominant diastolic pressure of 100 or more or 
systolic pressure of 160 or more, or a history of diastolic 
pressure predominantly 100 or more.  There is just a single 
systolic reading of 160 in June 2006 and a single diastolic 
reading of 100 in February 2008.  The Veteran contends that 
his current blood pressure readings are lower because of his 
blood pressure medication, which he contends he started 
taking in 2007.  However, numerous blood pressure readings 
from prior to 2007 are in the claims file and none of them 
show a history of diastolic pressure predominantly 100 or 
more or even a single reading of 100.  Therefore, given the 
above evidence, the Board finds that the Veteran does not 
demonstrate diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more.

Accordingly, there is no basis for a compensable evaluation 
for hypertension for the since the grant of service 
connection and the Veteran's claim for that benefit must be 
denied.  38 C.F.R. §§ 4.3, 4.7.



Extraschedular rating 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's hypertension symptoms; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The record also does not reflect that the Veteran has 
required frequent hospitalizations for his hypertension since 
the grant of service connection.  In addition, there is no 
indication in the record that his hypertension alone markedly 
interfered with his employment-or daily activities, beyond 
what is contemplated in the rating schedule (which 
contemplates industrial impairment) since the grant of 
service connection.  In sum, there is no indication in the 
record that the average industrial impairment from this 
disability would be in excess of that contemplated by the 
assigned evaluation; it is not impractical to apply the 
regular schedular standards.  For these reasons, a referral 
for an extra-schedular rating is not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
hypertension, by a letter in February 2008, before the 
adverse rating decisions that are the subject of this appeal.  
This February 2008 letter provided the Veteran with the 
specific notice required by Dingess, supra, including 
information necessary for establishing an initial rating and 
regarding effective dates.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records and VA 
treatment records.  Private medical records are contained in 
the claims file.  The Veteran was given a VA examination in 
connection with the claim.  Statements of the Veteran and his 
wife have been associated with the record.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial compensable rating for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


